Adams, Judge,
delivered the opinion of the court. ;
This was an action to enforce a vendor’s lien for a balance of purchase money against real estate in Moniteau County, which resulted in judgment in favor of the plaintiffs, from which the defendants have appealed to this court. The leading facts are as follows:—
The plaintiffs are husband and wife. The plaintiff, John M. Sitz, was the owner in fee of the lands in dispute, upon which there existed a large amount of encumbrances, created by him. In June, 1868, he entered into a written agreement with the defendant, Joseph Deihl, to sell him the lands, and the price agreed on was twenty-five hundred dollars, to be paid in money and the assumption and payment, by Deihl, of the encumbrances referred to Afterwards, in January, 1869, the plaintiff and his wife, in performance of his part of the .agreement, executed and delivered to Deihl a deed in fee for the lands. One thousand dollars of the purchase money was paid, and the remainder, being fifteen hundred dollars, remained unpaid, for which an express lien is reserved in the deed, in the following language : “This deed to be in full force and effect after the payment of one certain note, due July, 1870, for fifteen hundred dollars, being a part of the purchase money of said property, and to be a vendor’s lien on said property described in this deed.” The encumbrances, which were to be paid by the vendee, are referred to in the deed and excepted from the covenants for title. This deed was duly acknowledged and recorded in Moniteau Count_y. The vendee, Deihl, afterwards made two deeds of trust on this real estate, to secure the creditors, holding the prior encumbrances; and, under these deeds of trust, the lands were sold, and, by an arrangement among themselves, one of the creditors bid off the land at seven thousand and eighty dollars. In making that bid, it was understood by all parties, that the fifteen hundred dollars, mentioned in *21the deed to Deihl, was a prior lien and the bid was made subject to that lien. After the lands were bid off, the creditors agreed that the defendant, Gottlieb Zeibold, might take the lands at that price, and he was substituted as the bidder, and the deed was made to him by the trustee.
The evidence shows that, at the time Zeibold purchased, he had been told of the vendor’s lien as an existing prior lien. When the deed to Deihl was made, a note for the fifteen hun dred dollars which had been executed to the plaintiff, Mrs. Sitz, for the balance of the purchase money, was misdescribed in the deed as being due in July, 1870, instead of August, 1870. The evidence to establish the identity of the note, as given for the unpaid purchase money, was clear and satisfactory, but was objected to by the defendants as incompetent.
From the facts here detailed, it is plain to my mind that the defendant,' Zeibold, being a purchaser with notice, took the lands subject to the prior lien for the unpaid purchase money. The face of the deed to Deihl manifested the reservation of the vendor’s lien and the amount of it. As this deed was upon record, he was bound to take notice of the reservation. But he not only had constructive notice, by means of the record, but purchased with express notice that this lien existed and had to be paid. There is nothing in the point that the note given for the purchase money was executed to the vendor’s wife. The authority to reduce the debt to his possession as his own, results from his marital rights. Besides-this was an express lien, reserved in the deed, and, no doubt, may be transferred or made payable to a third person. Whether an implied vendor’s lien can be transferred by transferring the debt will not be discussed or passed upon as the point is not in the record.
The note was only evidence of the debt for the unpaid purchase money, and whether the note was properly described in the deed or not, would not affect the lien. The lien was for the purchase monej’-, and this suit was to enforce that lien. I see no valid objection to the proof to identify the note. There was no attempt to alter or vary it or the deed, but merely to *22show that the consideration of the note was the purchase money mentioned in the deed.
On the whole case, the judgment seems to be for the right party. Let it be affirmed.
The other judges concur,